DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 15, 2021 has been entered. 
Claim 3 has been canceled. 
Claims 12-21 have been added.
Claims 1-2 and 4-21 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on December 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,748,638 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Park et al. (U.S. Patent Application Publication No. 2017/0315891 A1) discloses: A memory system (computing device 10) comprising:
a memory device (nonvolatile memory device 110); and
a memory controller (controller 120) including an internal memory (RAM 123 of controller 120) and a central processing unit (processor 122 of controller 120),
wherein the central processing unit is configured to:
perform an error test operation on the memory device, in response to receiving an error test request including error injection information from a host (Paragraph [0063]: “After the detection condition and fault detection policy are completely set, in operation S330, the host device 20 may send a fault detection request to the storage device 100. For example, the fault detection request may not have a timeout condition until a response is received.”
Paragraph [0064]: “In operation S340, the storage device 100, for example, the controller 120 may detect a fault based on the fault condition and fault detection policy. For example, the fault detection may be performed by the fault detection module FDM. The fault detection may be performed as a background operation while the storage device 100 performs a write, read, or erase operation with respect to the nonvolatile memory device 110. For example, if the fault is not detected, the controller 120 performs scheduling such that a write, read, or erase request is performed prior to the fault detection request of operation S330.”
Paragraph [0195]: “The processor 122 may include the detection policy module DPM, the fault detection module FDM, the fault informing module FIM, the status judgment module SJM, the capability check module CCM, the prediction module PM, the recovery module RM, and the memory management module MMM. For example, each of the detection policy module DPM, the fault detection module FDM, the fault informing module FIM, the status judgment module SJM, the capability check module CCM, the prediction module PM, the recovery module RM, and the memory management module MMM may be implemented in the form of hardware or intellectual property (IP) as a part of the processor 122 or may be implemented by firmware or software driven on the processor 122.”
The Examiner finds the processor 122 configuring the fault detection module FDM to detect for a fault based on the fault condition and fault detection policy, in response to the fault detection request from the host device 20 that was received in operation S330 as illustrated in Figure 4 of Park teaches the claimed “wherein the central processing unit configured to:
, 
output error test information that is a result of the error test operation to the host (Paragraph [0066]: “In operation S360, the fault informing module FIM may collect fault information. The fault informing module FIM may send the collected fault information to the host device 20 as a response to the fault detection request received in operation S330.”
The Examiner finds the fault informing module FIM sending the collected fault information to the host device 20 as illustrated in Figure 4 of Park teaches the claimed “output error test information that is a result of the error test operation to the host.”).
However, the Examiner finds Park does not teach or suggest the claimed “store the error test information in the memory device after the error test operation is performed.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claim 12 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 12 is allowable for the same reasons as set forth above in claim 1.
	Claims 2, 4-11 and 13-21 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112